Citation Nr: 0639069	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for fibromyalgia 
including as due to undiagnosed illness incurred as a result 
of service in the Southwest Asia Theater of operations during 
the Gulf War.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active duty for training from May 1978 to 
February 1979, and active service from September 1990 to 
January 1991, and from December 1996 to August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  A June 2003 rating action denied the veteran 
entitlement to service connection for PTSD.  A subsequent 
rating action dated in April 2004 denied the veteran 
entitlement to service connection for fibromyalgia. 


FINDINGS OF FACT

1.  The veteran is not shown to have post-traumatic stress 
disorder.

3.  The veteran is not shown to have fibromyalgia.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

2.  Fibromyalgia was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2003, July 2003, May 2005, 
December 2005, and September 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Service Connection for PTSD

The veteran essentially contends that he has PTSD that is 
related to stressful incident he was exposed to during 
service.  Service connection will be granted if it is shown 
that the veteran suffers from a disability resulting from an 
injury suffered or diseased contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for PTSD requires a medical 
diagnosis of the disorder; credible supporting evidence that 
the claimed inservice stressful events actually occurred; and 
a link, as established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v, 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107 Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

While the veteran has been diagnosed as having PTSD by a 
nurse practioner during a primary care follow up appointment 
in September 2005, this diagnosis is unsupported by any 
psychiatric evaluation of the veteran and appears to be based 
solely on the veteran's self report of this condition.  Here, 
the Board observes that the veteran has been psychiatrically 
evaluated by VA on multiple occasions since November 2002 and 
has not been diagnosed as having PTSD.  In essence, the 
evidence when viewed in its entirety, does not establish that 
the veteran has PTSD.

In arriving at this conclusion, the Board notes in particular 
that a substantial negative piece of evidence is a report of 
a VA psychiatric examination, which was conducted in June 
2005 for the express purpose of determining whether the 
veteran met the diagnostic criteria for PTSD.  The VA 
examiner in June 2005 concluded that there was not enough 
clinical information to assess the veteran as having PTSD in 
accordance with DSM-IV.  This medical opinion, resulting from 
a lack of cooperation by the veteran during the examination 
process, has not been rebutted by a diagnosis of PTSD 
rendered by any of the veteran's other psychiatric examiners.

While VA outpatient treatment records show that the veteran 
has been diagnosed as having numerous different psychiatric 
disabilities, including major depression and a psychosis not 
otherwise specified, the Board notes that these examiners 
have not diagnosed the veteran as having PTSD.  In fact, a VA 
physician in January 2003, while noting during a mental 
health consultation that the veteran attributed his 
psychiatric symptoms to his service in the Gulf War, found no 
evidence following a review of the veteran's claims file to 
support this belief.  He further noted that the veteran's 
symptoms seem more related to his psychosocial issues (child 
support, divorce, back injury, financial difficulties) rather 
than his participation in the Gulf War.  When hospitalized in 
April 2003 for suicidal thoughts and admitted to the mental 
health clinic, alcohol abuse or dependence and substance 
induced mood disorder were diagnosed.   

In sum, the Board acknowledges that the veteran has been 
diagnosed on one occasion as suffering from PTSD; however 
this diagnosis is unsupported by the clinical evidence.  
Significantly, the record in its entirety shows that VA 
mental health clinicians who have specifically evaluated and 
treated the veteran for his psychiatric complaints have 
consistently diagnosed conditions other than PTSD.  In light 
of the above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.
 
In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  

Service Connection for Fibromyalgia

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  On November 2, 1994, Congress enacted the 
"Persian Gulf War Veterans' Benefits Act," which was Title I 
of the "Veterans' Benefits Improvements Act of 1994," Public 
Law 103-446.  That statute, in part, added a new section 1117 
to Title 38, United States Code. Section 1117 authorized VA 
to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.  In November 2001, VA issued an interim 
final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand 
the presumptive period from December 2001 to December 2006.  
This interim rule became effective November 9, 2001, with the 
comment period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He had service in the Southwest Asia Theater of 
operations between September 1990 and April 1991.  The Board 
will consider whether service connection may be granted for 
the claimed fibromyalgia under any version of the law and 
regulations concerning "undiagnosed" or "Persian Gulf" 
illness, or under the general law concerning service 
connection.

Service medical records do not show that the veteran had 
complaints of fibromyalgia during his active military 
service.  As the veteran did not incur signs of fibromyalgia 
during his active service, it must be shown that he now has 
the disability, and if so, that it is manifested to a 
compensable degree.  Further, for service connection to be 
granted pursuant to the law in effect prior to December 2001, 
the disability cannot be attributable to any known diagnosis.  
Now, service connection may be granted for the diagnosis of 
fibromyalgia as a medically unexplained chronic multisymptom 
illness associated with Persian Gulf War service.

The record shows that the veteran has not been clinically 
shown to have complaints or findings of fibromyalgia on VA 
outpatient treatment at any time since service.  A diagnosis 
of fibromyalgia is also not noted in the record.

When examined by VA in July 2006 specifically for the purpose 
of determining whether the veteran has fibromyalgia, the 
veteran related complaints of pain in the knees, calves, and 
neck.  He further informed his examiner that during a normal 
week he has pain in all joints and all muscle groups.  
Physical examination, however, found no objective abnormality 
of any joint and there were no tender points in any muscle 
group.  The examiner concluded as a diagnostic impression 
that the veteran did not meet the criteria for fibromyalgia.  
He further noted that there was evidence on examination that 
the veteran was malingering. 

The Board finds the recent VA examination, which found no 
objective abnormality of any joint and specifically found 
that the veteran does not have fibromyalgia, to be 
persuasive.  Evidence demonstrating a diagnosis of 
fibromyalgia has not been presented.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Since the 
evidence does not support a finding that the veteran has 
fibromyalgia, the claim must be denied.  


ORDER

Service connection for PTSD is denied.

Service connection for fibromyalgia, including as due to 
undiagnosed illness incurred as a result of service in the 
Southwest Asia Theater of operations during the Gulf War, is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


